Citation Nr: 0606227	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to a compensable evaluation for a 
postoperative scar on the right breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
January 1949 and from May 1950 to March 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2001 and December 2002 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO) that, among other 
things, denied entitlement to compensable evaluations for 
hemorrhoids and a postoperative scar on the right breast, and 
also denied service connection for migraine headaches 
secondary to service-connected bilateral hearing loss.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

On May 12, 2004, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing has been associated with the record on appeal.

In January 2005, the Board granted service connection for the 
veteran's migraine headaches, and remanded the remaining 
issues for additional development and adjudication.  These 
matters are now again before the Board.


FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim seeking a higher 
rating for his service-connected scar of the right breast, 
nor the revised criteria, which became effective August 30, 
2002, are more favorable to the veteran's claim.

2.  The veteran's scar of the right breast is not painful on 
objective demonstration and is without evidence of 
instability or limitation of function related to the scar.  

3.  The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, nor are they manifested by persistent 
bleeding with secondary anemia with fissures.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a scar of 
the right breast have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118; Diagnostic Codes 7801 to 7805 (2002) and (2005).

2.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

In the present case, the RO, in a letter dated in March 2005, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his increased rating claims, 
as well as the types of evidence VA would assist him in 
obtaining.  The veteran was also generally informed that he 
should send evidence in his possession to VA. 

By way of August 2001 and December 2002 rating decisions, a 
July 2003 Statement of the Case, and a September 2005 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
decisions regarding his claims.  These documents, as well as 
the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the September 2005 
Supplemental Statement of the Case, and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, private and VA post-service medical treatment 
records and examination reports, and statements submitted by 
the veteran and his representative in support of his claim.  
In addition, the Board notes that the veteran's claims were 
previously remanded for additional development and 
adjudication, to include an additional VA examination in 
connection with his claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted and adjudication of his claims on appeal poses no 
risk of prejudice to the veteran.  See 38 U.S.C.A. § 5103A; 
see, also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Entitlement to compensable evaluations for 
hemorrhoids 
and for a right breast scar. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

A.  Right breast scar.

Here, the veteran contends that his right breast scar should 
be afforded a compensable evaluation.  

The veteran's scar is currently rated as noncompensable under 
Diagnostic Code 7805.  Under this Diagnostic Code, scars are 
rated on limitation of function of the affected part.  

The veteran's right breast scar could also be rated under 
Diagnostic Codes 7801 to 7804.  These codes evaluate scars, 
other than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square cm or greater (7802), that are superficial 
and unstable (7803), or that are superficial and painful on 
examination (7804).  

At this point, the Board notes that, effective August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities, including scarring.  See 67 Fed. Reg. 49,596 
(Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  As 
noted above, where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior RO 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  

The medical evidence in this case includes VA treatment 
records and VA examinations.  A July 2001 VA examination 
revealed that the veteran has a depression beneath the areola 
of the right breast consistent with surgery for gynecomastia.  
Cosmetically and functionally, the examiner indicated there 
was no significance to the scar, and the scar was noted to be 
almost invisible.  

In an October 2002 VA examination, the veteran's scar was 
also examined and it was noted that there was very little if 
any tenderness associated with the scar.  The veteran 
indicated that occasionally he felt like his right breast 
ached.  Upon examination, the scar was found to be 
nonadherent and very well healed.  No masses were indicated 
and no clinical abnormality was noted on the chest wall.  

The veteran was also examined in July 2005 in connection with 
his claim.  The veteran's surgery for likely gynecomastia was 
noted and the residual scar was found to be a very fine, 
well-healed scar measuring 4 cm in length.  The scar followed 
the underside of the areola.  A very slight depression was 
noted where the breast tissue was reviewed.  The scar was 
noted to be well healed, mature and stable.  It was found not 
to be cosmetically or functionally significant.  And the scar 
was found to be nontender.  

Finally, the veteran's claims file contains a May 2004 report 
of the veteran's private physician.  This physician indicated 
that the veteran has chest pain in the right chest just 
inferior to the right breast secondary to a large scar.  The 
physician indicated that the area is tender and that the scar 
is attached to the chest wall.

Based on the foregoing, the Board finds that a compensable 
evaluation a right breast scar is not warranted.  In order to 
warrant a higher evaluation under Diagnostic Code 7805, the 
scar must have limited the function of the veteran's right 
chest in some way.  There is no indication in the records, 
however, including in three VA examinations, that the scar 
affects the function of the veteran's right chest in any way.  
In fact, the both the 2001 and 2005 VA examiners indicated 
that, cosmetically and functionally, there was no 
significance to the scar.  And while, the Board does note 
that the veteran complained of aching in the area, this was 
not found, by either the 2002 examiner or the veteran's 
private physician, to be a result of the right breast scar. 

The veteran's right breast scar could also be rated under 
Diagnostic Codes 7801 to 7804.  These codes evaluate scars, 
other than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square cm or greater (7802), that are superficial 
and unstable (7803), or that are superficial and painful on 
examination (7804).  In this case, the VA examiners who 
evaluated the veteran's scar, found the scar to be small (4 
cm), stable, well-healed, superficial, and non-tender.  And 
while the veteran's private physician noted tenderness in the 
area of the scar, the scar itself was not found to be tender.  
A higher evaluation under these Diagnostic Codes is not 
therefore available.  

In addition, the previous Diagnostic Codes also do not 
provide a higher evaluation for the veteran's scar.  As noted 
above, the Diagnostic Codes that govern the evaluation of 
scars did not change materially from the codes in place prior 
to August 2002.  Diagnostic Code 7805 is identical to the 
revised code.  Diagnostic Codes 7801 and 7802, prior to 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  In this case, there is no evidence 
of repeated ulceration in the veteran's right breast scar and 
the scar has not been found to be painful and tender on 
objective demonstration.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as competent evidence 
simply does not support the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, a compensable 
evaluation for the veteran's right breast scar is not 
warranted.

B.  Hemorrhoids.

The veteran also contends that he should be afforded a higher 
evaluation for his service-connected hemorrhoids.

Here, the veteran's hemorrhoids are currently rated as 
noncompensable under Diagnostic Code 7336.  Under Diagnostic 
Code 7336, external or internal hemorrhoids will be evaluated 
as noncompensable if the condition is found to be moderate or 
mild.  A 10 percent rating is awarded if the hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum 20 
percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures. 

The medical evidence relevant to the veteran's condition 
consists of VA and private treatment records and VA 
examinations.  

The veteran's private records indicate that the veteran was 
examined in May 2004 and was found to have evidence of old 
hemorrhoids with a couple of skin tags.  No obvious 
thrombosed hemorrhoids was indicated.  The veteran indicated 
that the hemorrhoids have been sore and itched for years.  
Another May 2004 report indicated that the veteran had 
interruption of the sphincter line with both hemorrhoids and 
fecal incontinence, resulting in staining of his underwear 
and painful defecation.  

In July 2001, the veteran was afforded a VA examination in 
connection with his claim.  The veteran was noted to have had 
a hemorrhoidectomy in the mid-1970s and was indicated to have 
had no problems afterwards.  Recently, the veteran had 
developed another small hemorrhoids that prolapses 
occasionally when he is constipated with a rare tiny amount 
of bright-red bleeding associated with constipative stool.  
Upon examination, one small internal hemorrhoids was found 
measuring less than one cm in diameter, located on the right 
side of the anal verge.  No other rectal lesions were noted 
and the veteran's sphincter tone was normal.

In October 2002, the veteran was afforded another VA 
examination in connection with his claim.  The veteran's 
medical history was noted and he was found to have no fecal 
incontinence.  The veteran stated that he occasionally 
notices a small amount of bright red blood on the toilet 
tissue when he cleans himself.  The examiner noted that the 
veteran was taking medical to reduce his cholesterol, which 
the veteran stated gives him lose stools and therefore the 
perianal area tends to be somewhat irritated and itchy 
frequently.  The veteran was found to have no prolapse.  Upon 
examination, the veteran was found to have no internal or 
external hemorrhoids or bleeding, although there was a slight 
excoriation about the perianal skin.

Finally, the veteran was examined in July 2005 in connection 
with his condition.  The veteran's surgery and a recent 
colonoscopy were noted and the veteran indicated that he will 
very rarely have a small amount of bleeding associated with a 
bowel movement.  The veteran complained of itching on the 
perianal area and difficulty in keeping himself clean.  Upon 
examination, there was no evidence of external skin tags or 
external hemorrhoids.  The perianal skin was normal without 
any excoriation.  Digital examination indicated excellent 
sphincter tone, and no rectal or anal lesions or hemorrhoids 
were palpated.  There was no blood on the examining finger.  
In addition, there was no evidence of prolapse, irreducible 
hemorrhoids, thrombosis, or redundant tissue, and there was 
no evidence of fissure or fistular formation or anemia.  

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's hemorrhoids is not warranted.  
As noted above, in order to warrant a compensable evaluation, 
the veteran's condition must be productive of large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences, or hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  While the veteran did manifest a small internal 
hemorrhoid on earlier examination, the veteran's later 
examinations did not indicate the presence of hemorrhoids.  
And the July 2005 VA examination specifically found no 
evidence of prolapse, irreducible hemorrhoids, thrombosis, or 
redundant tissue, and there was no evidence of fissure or 
fistular formation or anemia.  

Again, the Board has considered the benefit-of-the-doubt 
doctrine; however, as competent evidence simply does not 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. Thus, a compensable evaluation for the 
veteran's service-connected hemorrhoids is not warranted.

C.	Conclusion

The Board has considered the veteran's testimony and 
statements that are of record.  Mere contentions of the 
veteran, however, no matter how well meaning, without 
supporting medical evidence, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that his 
disabilities have necessitated frequent periods of 
hospitalization, or that they have otherwise rendered 
impractical the application of the regular schedular 
standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.

Entitlement to a compensable evaluation for a postoperative 
scar on the right breast is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


